Exhibit 10.1 TRANSITION AGREEMENT WHEREAS, this Transition Agreement (hereinafter “Agreement”) is made by and between Anthony F. Bisceglio, 418 Olde Stage Road, Glastonbury, Connecticut 06033(hereinafter “Mr. Bisceglio”) and The Simsbury Bank & Trust Company and any and all of its business affiliates, parent(s), subsidiaries, divisions, predecessors, insurers, successors and assigns(including without limitation SBT Bancorp, Inc. and SBT Investment Services, Inc.) (hereinafter referred to collectively as “Simsbury Bank”); and WHEREAS, Mr. Bisceglio has notified Simsbury of his intent to retire as Chief Financial Officer (“CFO”); and WHEREAS, Simsbury Bank seeks to have Mr. Bisceglio remain in place as its CFO during the transition period until a new CFO is hired and begins employment (hereinafter referred to as “Transition Period”); NOW THEREFORE, Mr. Bisceglio and Simsbury Bank agree as follows: 1. Mr. Bisceglio and Simsbury Bank will jointly announce in accordance with mutually acceptable language that Mr. Bisceglio is retiring effective March 31, 2014 and that Simsbury Bank will be searching for and hiring a new CFO within the next three (3) to six (6) months. 2.During the Transition Period, Mr. Bisceglio agrees to continue to perform all his current duties as CFO and to perform in good faith all assigned tasks as necessary to assist with the transition of his duties until the new CFO starts work, including developing a written transition plan to assist the new CFO when s/he is hired.Mr. Bisceglio will continue to receive his regular salary and bonus potential and employment benefits during this Transition Period. 3.Provided that Mr. Bisceglio is employed at the conclusion of the Transition Period (after a new CFO has been hired and has started employment with Simsbury Bank), Mr. Bisceglio agrees to: (i) further remain employed at Simsbury Bank until March 31, 2014 at his current salary and with his current employee benefits in place, and with the opportunity to earn a target bonus for 2013 to be paid on or before March 31, 2014, in the newly created position of EVP, Treasury & Finance. Mr. Biscgelio will be expected to assist the new CFO in transition matters with particular attention to managing Simsbury Bank’s investment portfolio and ALM, contributing to Strategic Planning (including annual plan development) and leading other special projects as may be assigned; and to (ii) execute the Separation Agreement attached hereto as Exhibit 1 on or after his last day of work (unless he is no longer eligible to execute the Separation Agreement due to a termination “for good cause” as further detailed in Paragraph 4, below). 4.Simsbury Bank reserves the right to terminate Mr. Bisceglio’s employment “for good cause” at any time following his execution of this Agreement and prior to March 31, 2014. For purposes of this Agreement, “for good cause” is defined as: (1) willful neglect of duty and/or incompetence as determined by the Board of Directors of Simsbury Bank; (2) criminal or unlawful conduct; (3) offensive, harassing, indecent or abusive conduct towards co-workers, superiors, customers or other members of the public; (4) insubordination; or (5) bankruptcy of Simsbury Bank.If Mr. Bisceglio’s employment is terminated “for good cause” at any time prior to March 31, 2014, Mr. Bisceglio’s compensation and benefits shall cease immediately upon his termination from employment and Mr. Bisceglio will not be eligible to receive any separation benefits identified in the attached Separation Agreement. 5.Should Simsbury Bank terminate Mr. Bisceglio’s employment at any time following his execution of this Agreement and prior to March 31, 2014 for any reason other than “for good cause” (including without limitation permanent disability or death), Simsbury Bank shall continue to pay Mr. Bisceglio (and/or his estate as applicable) his regular salary to March 31, 2014 and he will remain eligible to receive the separation benefits as noted under this circumstance in the attached Separation Agreementupon his (or, as applicable, his estate’s) execution of the attached Separation Agreement.For purposes of this Agreement, Mr. Bisceglio shall be deemed to be “permanently disabled” if he is unable to substantially and effectively perform the essential functions of his job (with or without a reasonable accommodation) for a period of sixteen (16) weeks or more due to either a physical or a mental disability.In the event that Mr. Bisceglio’s medical provider makes the “permanent disability” determination, Simsbury Bank may appoint at its expense its own medical provider to review the determination.In the event a Simsbury Bank appointed medical provider makes the “permanent disability” determination, Mr. Bisceglio may at his expense appoint his own medical provider to review the determination.When there is a conflict between Mr. Bisceglio’s medical provider and Simsbury Bank’s medical provider, a third medical provider, mutually agreed upon by the first two medical providers shall be appointed, and his/her opinion as to whether Mr. Bisceglio is “permanently disabled” shall be final and binding.Simsbury Bank shall pay fees for any such medical provider, unless otherwise covered by Mr. Bisceglio’s health insurance. 6.Should Mr. Bisceglio leave his employment with Simsbury Bank at any time after the conclusion of the Transition Period and prior to March 31, 2014 for any reason, his compensation and benefits will cease immediately upon the date of his separation but he will remain eligible to receive the separation benefits as noted under this circumstance in the attached Separation Agreement upon his execution of the attached Separation Agreement. 7.Notwithstanding Paragraphs 5 or 6, above, should Mr. Bisceglio’s employment terminate at any time during either the Transition Period or thereafter prior to March 31, 2014 (due to a “Change in Control” (as that term is defined in the Change in Control Severance Agreement entered into by and between Mr. Bisceglio and Simsbury Bank on or about December 29, 2010), then the terms of the Change in Control Severance Agreement shall govern Mr. Bisceglio’s separation from employment and Mr. Bisceglio will not be eligible to receive any separation benefits identified in the attached Separation Agreement. 2 8.This Agreement constitutes and contains the complete agreement and final understanding between the parties with respect to Mr. Bisceglio’s employment and separation from employment with Simsbury Bank, and the other subject matters addressed herein between the parties. This Agreement supersedes any and all prior agreements or understandings, oral or written, between the parties with respect to the issues addressed in this Agreement, and specifically to any matters relating to Mr. Bisceglio’s employment and separation from employment with Simsbury Bank, except for: (i) the Change in Control Severance Agreement entered into by and between Mr. Bisceglio and Simsbury Bank on or about December 29, 2010, which remains applicable following the effective date of this Agreement in the limited circumstance of a “Change in Control” occurring at any time during either the Transition Period or thereafter prior to March 31, 2014; (ii) the Supplemental Executive Retirement Plan dated April 23, 2001 and the Supplemental Executive Retirement Plan dated May 7, 2010, both of which shall remain effective following the effective date of this Agreement; and (iii) the 2011 Stock Award and Option Plan Restricted Stock Agreement between Mr. Bisceglio and SBT Bancorp, Inc., which shall also remain effective following the effective date of this Agreement.No other contracts, agreements or promises contrary to this Agreement shall be binding or of any effect unless signed by the parties after the date of this Agreement, except as otherwise stated in the previous sentence. 9.All parties agree to cooperate fully and to execute any and all supplementary documents and to take all additional actions that may be necessary or appropriate to give full force to the basic terms and intent of this Agreement and which are not inconsistent with its terms. 10.Mr. Bisceglio represents that he has thoroughly reviewed this Agreement consisting of four (4) pages plus Exhibit 1, understands its contents and significance, and has had sufficient opportunity and a reasonable period of time to consider its effect and to obtain legal advice and counsel on its terms. IN WITNESS WHEREOF, the parties, intending to be legally bound by the above terms and conditions, have knowingly and voluntarily executed this Agreement as follows: April 25, 2013 /s/Anthony F. Bisceglio Date
